DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sharangpani et al. (US 20170373079 A1; Sha).
Regarding claim 1, Sha discloses a method for fabricating a semiconductor device, comprising: forming a stack structure including a horizontal recess (Fig. 26A, filled with 46; ¶185);  over a substrate (Fig. 26A,10; ¶170); forming a blocking layer (Fig. 26A, 44; ¶180) lining the horizontal recess; forming an interface control layer (Fig. 26A,561/564; ¶180) including a dielectric barrier element (Fig. 26A, 561 TiON after  oxidation; ¶183) and a conductive barrier element (Fig. 26A,564; ¶181) over the blocking layer; and forming a conductive layer (Fig. 26A,46B; ¶187) over the interface control layer to fill the horizontal recess.
 	Regarding claim 2, Sha discloses the method of claim 1, wherein forming the interface control layer (Fig. 26A, 561/564; ¶180) includes: forming a dielectric barrier layer (Fig. 26A, 561 after oxidation of metal layer; ¶183) over the blocking layer (Fig. 
 	Regarding claim 3, Sha discloses the method of claim 1, wherein forming the interface control layer includes:  forming a dielectric barrier layer (Fig. 26A, 561 after oxidation of metal layer; ¶183) comprising multiple layers (monolayers) having different oxygen contents over the blocking layer (Fig. 26A, 44; ¶180); and forming a conductive barrier layer (Fig. 26A, 564; ¶181) over the dielectric barrier layer (Fig. 26A, 561; ¶182).
 	Sha discloses that a plurality of metallic layers or non-metallic layers are oxidized. The oxidation process, one iteration, results in an oxygen concentration that decrease with death (monolayer).
 	Regarding claim 4, Sha discloses the method of claim 1, wherein forming the interface control layer includes: forming an initial barrier material (Fig. 26A, 561; ¶180) over the blocking layer (Fig. 26A, 44; ¶180); exposing the initial barrier material to an oxidation process (¶183 process detailed in paragraph 119) to form a first conductive barrier layer (Fig. 26A,561 TiN after partial oxidation; ¶183) and a dielectric barrier layer (Fig. 26A,561 TiON after partial oxidation of TiN; ¶183) over the first conductive barrier layer; and forming a second conductive barrier layer (Fig. 26A, 564; ¶184) 
over the dielectric barrier layer.
Regarding claim 5, Sha discloses the method of claim 4, wherein the oxidation process (¶183) oxidizes a surface of the initial barrier material. (Fig. 26A, 561; ¶180)
 	Regarding claim 6, Sha discloses the method of claim 4, wherein the oxidation process is performed ex-situ or in-situ. (¶183)
Ex-situ or In-situ are the only viable options for this process.
Regarding claim 10, Sha discloses the method of claim 1, wherein forming the interface control layer includes: forming a first conductive barrier layer (Fig. 26A, 561 TiN prior to oxidation; ¶183) over the blocking layer (Fig. 26A, 44; ¶180); forming a dielectric barrier layer while flowing oxygen gas over the first conductive barrier layer (¶183); and forming a second conductive barrier layer (Fig. 26A, 564; ¶184) over the dielectric barrier layer.
Regarding claim 11, Sha discloses the method of claim 1, wherein forming the interface control layer includes: forming a first conductive barrier layer (Fig. 26A, 561 TiN prior to oxidation; ¶183) over the blocking layer (Fig. 26A, 44 ; ¶180); repeatedly forming a dielectric barrier layer by depositing a base material over the first conductive barrier layer and oxidizing the base material to form a plurality of oxidized base material layers (¶183); and forming a second barrier layer (Fig. 26A,564; ¶184) over the dielectric barrier layer.
Regarding claim 12, Sha discloses the method of claim 1, wherein the conductive barrier element (Fig. 26A, 561 TiN prior to oxidation; ¶182) includes a metal nitride, and the dielectric barrier element (Fig. 26A, 561TiON after oxidation; ¶183) includes an oxide of the metal nitride.
The oxidation process is described in paragraph 119 where the oxidation may be partial, leaving a conductive layer beneath a non-conductive layer.
Regarding claim 13, Sha discloses the method of claim 1, wherein the conductive barrier element includes titanium nitride (Fig. 26A, 561 TiN prior to oxidation; ¶182), and the dielectric barrier element includes titanium oxynitride. (Fig. 26A, 561TiON after oxidation; ¶183)

Regarding claim 14, Sha discloses the method of claim 1, wherein the interface control layer includes a stack of titanium oxynitride (Fig. 26A,561TiON after oxidation; ¶183) and titanium nitride (Fig. 26A,561 TiN where oxidation does not reach; ¶182).
The oxidation process is described in paragraph 119 where the oxidation may be partial, leaving a conductive layer beneath a non-conductive layer.
Regarding claim 15, Sha discloses the method of claim 1, wherein the interface control layer includes a stack in which titanium oxynitride (Fig. 26A, 561 TiON after oxidation; ¶183) is interposed between two titanium nitride layers (Fig. 26A,561 TiN where oxidation does not reach and caused by a subsequent repeated cycle; ¶182-183).
The oxidation process is described in paragraph 119 where the oxidation may be partial, leaving a conductive layer beneath a non-conductive layer. 
Regarding claim 16, Sha discloses the method of claim 1, wherein the conductive layer includes tungsten (Fig. 26A, 561 WBN; ¶182) deposited using a tungsten hexafluoride gas (¶186).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani et al. (US 20170373079 A1; Sha) in view of Ren et al. (US 20150255329 A1; Ren).
Regarding claim 7, Sha discloses the method of claim 4, but is silent on wherein the oxidation process is performed in-situ in a chamber in which the initial barrier material is formed.
Ren discloses a process of forming an oxidation process on a barrier layer by performing it in-situ in a chamber in which the initial barrier material is formed. (¶66, 68)
Before the effective filing date of the invention one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "an oxidation process" process (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. 
	Regarding claim 8, Sha discloses the method of claim 4, but is silent on wherein the oxidation process is performed by transferring a substrate from an environment in which the initial barrier material is formed to an oxidation process chamber.
Ren discloses a process of forming an oxidation process on a barrier layer by transferring a substrate from an environment in which the initial barrier material is formed to an oxidation process chamber. (¶66, 68)
Before the effective filing date of the invention one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "an oxidation process" process (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. 

	Regarding claim 9, Sha discloses the method of claim 4, but is silent on wherein the oxidation process is performed ex-situ by exposing a substrate in which the initial barrier material is formed to atmosphere.
Ren discloses a process of forming an oxidation process on a barrier layer where the oxidation process is performed ex-situ by exposing a substrate in which the initial barrier material is formed to atmosphere. (¶66, 68 oxygen atmosphere in chamber or ambient atmosphere when transferring the substrate to another chamber)
Before the effective filing date of the invention one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "an oxidation process" process (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAWRENCE C TYNES JR./Examiner, Art Unit 2816